                  Case 20-12456-JTD                Doc 685         Filed 12/08/20           Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 582,
                                                              684

                                            AMENDED AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

GEOFF ZAHM, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, with their
   principal office located at 777 Third Avenue, New York, New York 10017. I am over the age
   of eighteen years and am not a party to the above-captioned action.

2. This affidavit of service amends and supersedes that certain Affidavit of Service, dated November 24,
   2020 and filed on December 8, 2020 [Docket No. 684].

3. On November 20, 2020, I caused to be served the “Notice of Filing of Further Revised
   Proposed Order to Motion of Debtors for an Order (A) Approving Bid Procedures for the
   Sale of the Debtors’ Assets, (B) Approving Certain Bidder Incentives in Connection with the
   Debtors’ Entry into a Stalking Horse Agreement, if Any, and (C) Approving Procedures for
   the Assumption and Assignment of Executory Contracts and Unexpired Leases,” dated
   November 20, 2020 [Docket No. 582],
1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
              Case 20-12456-JTD         Doc 685     Filed 12/08/20     Page 2 of 5




by causing true and correct copies to be:

        i.      delivered via electronic mail to those parties listed on the annexed Exhibit A, and


        ii.     delivered via electronic mail to the following parties:
                mgreger@allenmatkins.com; mjf@mccarronlaw.com; and
                loizides@loizides.com.


                                                                  /s/ Geoff Zahm
                                                                  Geoff Zahm

Sworn to before me this 8th day
of December, 2020
/s/ Regina Amporfro
Notary Public, State of New York
No. 01AM6064508
Qualified in Bronx County
Commission Expires September 24, 2021
Case 20-12456-JTD   Doc 685   Filed 12/08/20   Page 3 of 5




                    Exhibit A
                     Case 20-12456-JTD        Doc 685       Filed 12/08/20       Page 4 of 5
                                  RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                         Electronic Mail Master Service List

NAME                                           EMAIL ADDRESS
ABRAMS & BAYLISS LLP                           seaman@abramsbayliss.com; cannataro@abramsbayliss.com
ADAMS AND REESE LLP                            john.rogerson@arlaw.com; jamie.olinto@arlaw.com
ASHBY & GEDDES, P.A.                           gtaylor@ashbygeddes.com; kearle@ashbygeddes.com
BALLARD SPAHR LLP                              heilmanl@ballardspahr.com; roglenl@ballardspahr.com;
                                               ganzc@ballardspahr.com; andersonsanchezk@ballardspahr.com;
                                               summersm@ballardspahr.com
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP     kcapuzzi@beneschlaw.com; jgentile@beneschlaw.com
BUCHALTER, A PROFESSIONAL CORPORATION          schristianson@buchalter.com
CHIPMAN BROWN CICERO & COLE, LLP               desgross@chipmanbrown.com; bolton@chipmanbrown.com
CLEARY GOTTLIEB STEEN & HAMILTON LLP           soneal@cgsh.com; jvanlare@cgsh.com
COLE SCHOTZ P.C.                               ddean@coleschotz.com; jalberto@coleschotz.com; aroth-
                                               moore@coleschotz.com
CONNOLLY GALLAGHER LLP                         cgriffiths@connollygallagher.com;
                                               lhatfield@connollygallagher.com;
                                               jwisler@connollygallagher.com;
CROSS & SIMON, LLC                             mvild@crosslaw.com
COUNTY OF LOUDOUN, VIRGINIA                    Steve.Jackson@Loudoun.gov
DELAWARE SECRETARY OF STATE                    dosdoc_ftax@delaware.gov
DELAWARE STATE TREASURY                        statetreasurer@state.de.us
DORSEY & WHITNEY (DELAWARE) LLP                glorioso.alessandra@dorsey.com; schnabel.eric@dorsey.com
DOUG BELDEN, HILLSBOROUGH COUNTY TAX COLLECTOR fitzgeraldb@hillsboroughcounty.org
GARNER & CONNER, PLLC                          cconner@garnerconner.com
GIBBONS P.C.                                   hcohen@gibbonslaw.com; rmalone@gibbonslaw.com
GOLDMAN SACHS BANK USA                         gs-slg-notices@gs.com
GOULSTON & STORRS PC                           thoffmann@goulstonstorrs.com; ykass-gergi@goulstonstorrs.com
HILLER LAW, LLC                                ahiller@adamhillerlaw.com
HOGAN♦MCDANIEL                                 dckerrick@dkhogan.com
HOLIFIELD & JANICH, PLLC                       aholifield@holifieldlaw.com; kmann@holifieldlaw.com
HOWARD & HOWARD ATTORNEYS PLLC                 mbogdanowicz@howardandhoward.com
HUNTON & WILLIAMS LLP                          ggriffith@huntonak.com
INDIANA ATTORNEY GENERAL OFFICE                heather.crockett@atg.in.gov; amanda.quick@atg.in.gov
JACK SHRUM, PA                                 Jshrum@jshrumlaw.com
JENSEN BAGNATO, P.C.                           jeffrey@jensenbagnatolaw.com; jeffreycarbino@gmail.com
KELLEY DRYE & WARREN LLP                       kdwbankruptcydepartment@kelleydrye.com;
                                               rlehane@kelleydrye.com; swilson@kelleydrye.com;
                                               mlevine@kelleydrye.com
KLEHR HARRISON HARVEY BRANZBURG LLP            rlemisch@klehr.com; sveghte@klehr.com; cbrennan@klehr.com
KOHNER, MANN & KAILAS, S.C.                    swisotzkey@kmksc.com
KRAMER LEVIN NAFTALIS & FRANKEL LLP            arogoff@kramerlevin.com; rschmidt@kramerlevin.com;
                                               jsharret@kramerlevin.com; jwagner@kramerlevin.com
KURTZMAN | STEADY, LLC                         kurtzman@kurtzmansteady.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC            skaufman@skaufmanlaw.com
MAYNARD COOPER & GALE PC                       jlamar@maynardcooper.com
MCCARTER & ENGLISH LLP                         kbuck@mccarter.com
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP    dprimack@mdmc-law.com; jbernstein@mdmc-law.com
MCGUIREWOODS                                   svaughn@mcguirewoods.com; sspeight@mcguirewoods.com
MIAMI-DADE COUNTY TAX COLLECTOR                priscilla.windley@miamidade.gov; mdtcbkc@miamidade.gov
MISSOURI DEPARTMENT OF REVENUE                 deecf@dor.mo.gov
MONZACK MERSKY BROWDER and HOCHMAN, P.A.       rmersky@monlaw.com
MORRIS, NICHOLS, ARSHT & TUNNELL LLP           dabbott@mnat.com
OAKLAND COUNTY TREASURER                       kevin@lawyermich.com
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA      cmomjian@attorneygeneral.gov; crmomjian@attorneygeneral.gov
OFFICE OF THE ATTORNEY GENERAL - TEXAS         abigail.ryan@oag.texas.gov; jason.binford@oag.texas.gov
OFFICE OF THE UNITED STATES TRUSTEE            linda.richenderfer@usdoj.gov
PAUL HASTING LLP                               justinrawlins@paulhastings.com;


                                                   Page 1 of 2
                  Case 20-12456-JTD       Doc 685       Filed 12/08/20       Page 5 of 5
                              RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                     Electronic Mail Master Service List

PENSION BENEFIT GUARANTY CORPORATION                 morgan.courtney@pbgc.gov; efile@pbgc.gov;
                                                     harris.melissa@pbgc.gov
POLSINELLI PC                                        cward@polsinelli.com
REGER RIZZO & DARNALL LLP                            erassman@regerlaw.com
SAUL EWING ARNSTEIN & LEHR LLP                       monique.disabatino@saul.com; luke.murley@saul.com
SCHREEDER, WHEELER & FLINT, LLP                      chord@swfllp.com
SECURITIES & EXCHANGE COMMISSION                     secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov
SECURITIES AND EXCHANGE COMMISSION                   bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov
SHERRARD ROE VOIGT & HARBISON, PLC                   mabelow@srvhlaw.com
SIMON PROPERTY GROUP                                 rtucker@simon.com
SMTD Law LLP                                         rberens@smtdlaw.com
STRADLEY, RONON, STEVENS & YOUNG, LLP                dpereira@stradley.com
SULLIVAN ꞏ HAZELTINE ꞏ ALLINSON LLC                  zallinson@sha-llc.com
TCW DIRECT LENDING LLC                               michael.anello@tcw.com
THE ROSNER LAW GROUP LLC                             rosner@teamrosner.com; gibson@teamrosner.com
                                                     liu@teamrosner.com
TROUTMAN PEPPER HAMILTON SANDERS LLP                 marcy.smith@troutman.com; matthew.brooks@troutman.com;
                                                     gary.marsh@troutman.com
TUCKER ARENSBERG                                     bmanne@tuckerlaw.com
WATKINS & EAGER PLLC                                 rireland@watkinseager.com
WEIR & PARTNERS LLP                                  jcianciulli@weirpartners.com
WOLCOTT RIVERS GATES                                 jstiff@wolriv.com
YOUNG CONAWAY STARGATT & TAYLOR, LLP                 bankfilings@ycst.com; mneiburg@ycst.com;
ZIONS BANCORPORTION                                  gregory.baser@zionsbancorp.com




                                               Page 2 of 2
